Title: Proposals for Preparing the Academy Building, [December 1749?]
From: Franklin, Benjamin
To: 


With by-laws signed and funds promised for the Academy, the trustees had next to decide on its location. Some (including Franklin at first) favored a country town as less corrupting to students’ morals; others preferred Philadelphia, where James Logan offered a lot in Sixth Street. In either case a suitable building would cost a good deal of money. It may have been Franklin who proposed renting the meeting-hall part of the New Building, 100 by 70 feet, built for George Whitefield ten years before and now little used, except by Gilbert Tennent’s congregation. The Academy trustees accordingly named a committee, Nov. 13, 1749, to confer with the Whitefield trustees and to get an estimate of the cost of remodeling it. It was at this point that Franklin outlined the proposals, of which only this undated fragment, in his hand, survives. The Whitefield trustees offered the entire building to the Academy, and on December 26 the Academy trustees accepted.
Franklin’s memoirs describe what happened: he had been elected one of the four trustees of the New Building, principally, he wrote, because when the Moravian member died, in order to avoid having another from the same religion, the choice after some discussion fell on Franklin, who was “merely an honest Man, and of no Sect at all.” He discovered that the Whitefield trustees owed several years’ ground rent as well as other debts and that, with the decline of evangelical fervor, there was scant prospect of their being discharged, to say nothing of keeping the building in repair. They had not even fulfilled their obligation to build a free school. “Being now a Member of both Sets of Trustees, that for the Building and that for the Academy, I had good Opportunity of negociating with both, and brought them finally to an Agreement.” The trustees of the New Building ceded it to the Academy in exchange for discharging the debts—£775 16s. 1¾d. The Academy also accepted the New Building’s other obligations, agreeing to keep a large hall for preaching and to establish the free school for poor children. The transfer took place Feb. 1, 1750.
Franklin took on the job of getting the building ready for students, hired the workmen, purchased the materials, and superintended the work of “dividing the great and lofty Hall in Stories, and different Rooms above and below for the several Schools.” The suggestion he had made in this fragment—to partition the south end (or third) of the building into four rooms—appears to have been adopted. Pending completion of the remodeling, instruction began, Jan. 7, 1751, and continued for several weeks in a warehouse belonging to William Allen at Second and Arch Streets.
 
Proposed
[December? 1749]
That the South End of the New B[uilding be set] off by a substantial Partition, and divided [into four] Rooms, two on a Floor, each about 33 Feet square and the Lot fenc’d off to the Street.
That three of those Rooms be for the Use of the Academy, to be taken for a Term of Years at a certain Rent.
That the Trustees of the Academy do at present defray the Expence of the Partitions, &c. and undertake to [dis]charge the Debts that arose from the Roofing [remainder missing].
